David J. McGlothlin (17389 UT)
david@kazlg.com
Ryan L. McBride, Esq. (16218 UT)
ryan@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Ste. 460
Phoenix, AZ 85016
Telephone: (800) 400-6808
Facsimile: (800) 520-5523

Attorneys for Plaintiffs


                IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH



FRANCISCO RODRIGUEZ,                    PROPOSED CLASS ACTION
INDIVIDUALLY AND ON
BEHALF OF OTHERS                        Declaration of Francisco Rodriguez
SIMILARLY SITUATED,                     in Support of Plaintiff’s Motion for
                                        Class Certification
              Plaintiff,
                                        Case No.: 2:20-cv-00120-JNP-DBP
                 v.
CASCADE COLLECTIONS, LLC, District Judge: Jill N. Parrish

              Defendant.                Magistrate Judge: Dustin B. Pead




I, Francisco Rodriguez, declare:
1.   I am the named Plaintiff in this above captioned class action against Cascade
     Collections, LLC. If called as a witness, I would competently testify to the
     matters herein from personal knowledge. I am filing this declaration in
     support of Motion for Class Certification.
2.   I have kept updated with the progress of this litigation through my attorneys.
3.    I am willing to serve as a class representative and have been since I first
      joined this lawsuit around November 2019.
4.    I understand my tasks as a class representative and I have participated
      throughout this litigation in the belief I was helping all other persons
      similarly situated.
5.    Specifically, I reviewed the Complaint in this case before it was filed,
      assisted counsel with responding to discovery requests, sat for my own
      deposition, and helped prepare a declaration in support of this motion. I have
      spent hours fulfilling my class representative duties for this case.
6.    I support my attorney, Kazerouni Law Group’s request to be confirmed as
      class counsel for purposes of this action.
7.    I am unaware of any legal differences in my status as a Class Member from
      the other Class Members, nor of any unique factual issues pertaining to such
      representative status which must be litigated. To my knowledge, I have no
      conflict with the other Class Members.
8.    The claims which I have asserted in the Complaint seem to be the same as
      the claims of the other class members, and my claims relate to the same
      issues of law and fact as the other class claims.
9.    I understand the obligations as serving as class representative, have, and will
      adequately represented the interests of the putative class, and I have retained
      experienced counsel.
10.   Neither myself, nor anyone in my family have any financial interest in this
      matter besides what may eventually be awarded by this Court. I further avow
      to put the Class Member’s interest ahead of my own.
///
///
///

                                           !2
                                                                                      Fr




      I declare under penalty of perjury in the State of Utah that the foregoing is
true and correct. Executed on July 15
                                   __, 2020 in Utah.


                                                  ______________________
                                                       Francisco Rodriguez




                                        !3
